Citation Nr: 0803204	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for hypertensive 
vascular disease (hypertension).  

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The issues of entitlement to service connection for right ear 
hearing loss, a heart disorder and a left ankle disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have left ear hearing loss 
attributable to his period of active service.

3.  The veteran is not currently diagnosed as having chronic 
bronchitis.  

4.  The veteran's hypertension is not attributable to his 
period of active service.

5.  The veteran is not currently diagnosed as having a right 
ankle disability.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not caused or worsened by 
service, nor is it presumed to have been caused by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
chronic bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007)

3.  Hypertension was not caused or worsened by service, nor 
is it presumed to have been caused by service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  The criteria for entitlement to service connection for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial April 2004 VCAA notice was given prior 
to the appealed AOJ decision, dated in September 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
In fact, in a communication to VA, dated in November 2005, 
the veteran advised that he had no further evidence to submit 
in support of his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks service connection for bilateral hearing 
loss, chronic bronchitis, hypertension, a heart disorder, a 
right ankle disability and a left ankle disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

Hypertension and sensorineural hearing loss are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifest to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  

Left ear hearing loss 

The veteran seeks service connection for bilateral hearing 
loss.  It is contended that his in-service exposure to jet 
engine noise caused his current level of hearing loss.  As 
will be discussed in the remand portion below, the Board is 
only deciding the veteran's left ear hearing loss claim in 
this decision.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Upon enlistment, the veteran's hearing was within normal 
limits.  The service medical records (SMRs) reflect multiple 
audiological examinations.  Upon separation from service, the 
veteran's puretone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
35
LEFT
5
10
10
10
35

No speech recognition test was performed upon the veteran's 
separation from service.  The veteran's September 1987 report 
of medical history notes that the veteran had high frequency 
hearing loss noted in 1976 due to time spent in a hazardous 
noise area.  

There is no evidence of record suggesting that the veteran 
sought treatment for hearing loss since his separation from 
service.  

In July 2004, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
10
10
5
20
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  At 
the examination, the veteran advised that he served in the 
Air Force for 22 years.  He spent some of that time working 
on jet engines with the use of hearing protection.  He also 
reported periods in service in which hearing protection was 
not required.  Post-service, the veteran was employed as an 
electrician, mechanic, and office worker and worked in 
computer repair-most of which occurred on Air Force bases.  

The audiologist diagnosed the veteran as having very mild 
sensorineural hearing loss at 4000 Hz in the right ear, and 
moderately severe sensorineural hearing loss at 4000 Hz in 
the left ear.  She noted that the veteran had normal middle 
ear function bilaterally.  She opined that the veteran's 
right ear thresholds were not considered a disability for VA 
purposes, and therefore, the current right ear thresholds 
were not at least as likely as not related to in-service 
noise exposure.  The audiologist deferred her opinion on the 
left ear hearing loss until later that month when she had 
reviewed the veteran's claims file.

Upon review of the veteran's claims file, the audiologist 
opined that the veteran's left ear hearing loss was not at 
least as likely as not due to in-service noise exposure.  She 
noted the veteran showed a 35 decibel notation at 4000 Hz 
upon separation from service, but opined that this was not 
enough to be considered a disability for VA purposes.  
Further, she noted that the veteran's post-service 
occupational noise exposure caused his current level of 
hearing loss.  She confirmed her previous opinion regarding 
the veteran's right ear hearing loss as not being disabling, 
and therefore, not related to service.  

In August 2008, the veteran underwent another VA audiological 
examination to specifically address the issue of tinnitus.  
Upon examination, the veteran's puretone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
40
LEFT
15
15
15
25
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
audiologist did not amend her opinion from the July 2004 VA 
audiological examination regarding the veteran's hearing 
loss.  

Given the evidence as outlined above, the Board finds that 
service connection for left ear hearing loss has not been 
established.  The Board recognizes that there is a hearing 
threshold of 35 at 4,000 Hertz in the left ear shown at 
service separation.  The threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Nevertheless, the findings at service separation 
do not meet the requirement that is recognized as a hearing 
loss disability by regulation.  38 C.F.R. § 3.385.  Absent 
competent medical evidence linking the veteran's current 
hearing loss to service, service connection for left ear 
hearing loss must be denied on a direct basis.  Further, 
there is no evidence of record that the veteran experienced 
left ear hearing loss within a year of discharge from 
service, therefore, service connection for left ear hearing 
loss must also be denied on a presumptive basis.  

Chronic bronchitis

The veteran seeks service connection for chronic bronchitis.  

The veteran's enlistment examination does not reflect a 
preexisting chronic respiratory condition, including chronic 
bronchitis.  His SMRs, however, reflect two acute instances 
of treatment for bronchitis, once in February 1978 and once 
in March 1982.  The veteran's medical examination upon 
separation was devoid of any mention of a chronic respiratory 
condition.  

Since service separation, the veteran has been treated once 
for bronchitis (in September 2000 at Sheppard Air Force 
Base), but he was not diagnosed as having a chronic bronchial 
condition. 

Upon a review of the evidence, the Board finds that there is 
no current diagnosis of chronic bronchitis, nor was there 
evidence of continuity of symptomatology related to 
bronchitis.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of chronic bronchitis or a showing of continuity of 
symptomatology since the veteran's service, service 
connection must be denied.


Hypertension 

The veteran contends that his currently diagnosed 
hypertension is related to service.  

The veteran's SMRs are devoid of any reference to a 
hypertension diagnosis.  Additionally, his separation medical 
examination makes no reference to the veteran having high 
blood pressure or hypertension while in service.  

The first mention of the veteran's hypertension was made in a 
treatment record from Sheppard Air Force base dated in 2002.  
The subsequent treatment records reflect a diagnosis of 
severe hypertension, but no opinion as to whether his 
hypertension was related to service.  

Given the evidence of record, the Board finds that the 
veteran is not entitled to service connection for his 
hypertension.  There are no complaints of or reference to 
high blood pressure or hypertension while in service, or for 
many years thereafter.  In fact, the first mention of 
hypertension in the evidence of record occurred in 2002-many 
years after discharge from service.  Absent competent medical 
evidence linking the veteran's current hypertension diagnosis 
to service, service connection must be denied on a direct and 
presumptive basis.  

Right ankle disability

The veteran seeks service connection for a right ankle 
condition.  

The veteran's enlistment medical examination is devoid of any 
reference to a preexisting right ankle condition.  The 
veteran's SMRs, however, show treatment for a right ankle 
sprain in December 1977.  The veteran tripped over a plug and 
twisted his right ankle.  The veteran's September 1987 
separation examination does not mention a right ankle 
disability upon discharge from service.  

There is no evidence of record showing that the veteran 
sought treatment for a right ankle disability since his 
separation from service.  

At a July 2004, VA examination for the veteran's back 
disability, the examiner referenced the condition of the 
veteran's ankles.  The examiner noted that the veteran 
sprained his right ankle in service, but had no problems 
since and is completely asymptomatic.  The examiner noted 
that the veteran's right ankle strain had resolved and the x-
rays were found to be normal.

Upon review of the evidence of record, the Board finds that 
there is no current diagnosis of a right ankle condition.  As 
noted above, absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a current right ankle disability, service 
connection must be denied.


ORDER

Service connection for left ear hearing loss is denied

Service connection for chronic bronchitis is denied.

Service connection for hypertension is denied.

Service connection for a right ankle disability is denied.  


REMAND

The veteran seeks service connection for right ear hearing 
loss, a heart disorder and a left ankle disability.  

Right ear hearing loss

As delineated in the section above, the veteran currently 
experiences right ear hearing loss as contemplated by 
38 C.F.R. § 3.385, but there is no opinion as to whether the 
current assessment of right ear hearing loss is related to 
service.  The audiologist at the July 2004 VA audiological 
examination stated that because the veteran did not have a 
right ear hearing loss disability for VA purposes, it was not 
related to service.  

The evidence of record demonstrates that the veteran 
currently experiences right ear hearing loss, and while in 
service, was diagnosed as having high frequency hearing loss.  
Thus, a remand is required so an examination can be scheduled 
and an opinion obtained as to the likelihood that his current 
right ear hearing loss is related to service.

Heart disorder

The veteran seeks service connection for a heart disorder.  

The veteran's enlistment medical examination does not make a 
notation of a preexisting heart condition.  The SMRs, 
however, reflect the veteran's in-service treatment for chest 
pain.  

In December 1982, the veteran sought emergency treatment for 
left side chest pain with numbness in the left arm.  The left 
arm experienced sharp pain prior to the numbness.  The 
physician noted that the veteran may have possibly had 
Prinzmetal's angina.  He received follow-up treatment later 
that month.  

In April 1987, the veteran underwent a chest x-ray for his 
complaints of left-sided chest pain.  The note reflected that 
the x-ray results were consistent with the June 1986 
treatment and there were no acute diseases found.  

The veteran's September 1987 report of medical history 
includes a notation that the veteran experienced chest pain 
in 1982 and 1986.  The report listed the cause of the chest 
pain as "unknown."  

In January 2000, the veteran was diagnosed as having mild 
coronary artery disease.  No opinion was made as to the 
etiology of the veteran's heart condition.  

The veteran was also treated post-service for a heart murmur.  
In an October 2003 treatment record, the veteran was 
evaluated for this murmur.  The veteran reported that he has 
always had a heart murmur as related by his mother since 
childhood.  In a November 2003 EKG report, the physician 
noted that the veteran had a minimal thickening of the aortic 
valve and this possibly accounted for the heart murmur.  
There was no opinion made as to whether the veteran's current 
heart condition was related to his service.  

The evidence of record shows that the veteran was treated for 
chest pain in service, and post-service, he was diagnosed as 
having a heart condition.  Thus, this claim must be remanded 
in order for an examination to be scheduled and a medical 
opinion obtained as to whether the veteran's in-service chest 
pains were precursors to his currently diagnosed heart 
condition.  This examination is required pursuant to 
38 C.F.R. § 3.159(c)(4).  

Left ankle disability

The veteran's enlistment examination does not include a 
notation for a preexisting left ankle condition.  In March 
1980, however, the veteran sought treatment for left ankle 
pain.  He reported no trauma, joint pain or weakness, and he 
had good strength in the ankle.  The veteran was assessed as 
having left ankle tendonitis and was told to use an ace wrap 
and soak the ankle in hot water.  

Later that month, the veteran again sought treatment for left 
ankle pain which worsened upon standing for long periods of 
time.  The assessment of left ankle tendonitis was continued.  
The veteran was given a posterior splint and crutches for 
treatment.  

Upon discharge from service, there was no notation of a left 
ankle condition.  Additionally, there is no evidence that the 
veteran sought treatment for a left ankle condition since 
discharge from service.  

At the July 2004 VA examination concerning the veteran's back 
condition, the veteran advised that he experiences pain in 
his left ankle.  He advised that during cold weather, his 
ankle aches for a couple of days at a time, three or four 
times per year.  The veteran advised that his left ankle pain 
level was at a 3 on a scale of 1 to 10, with 10 being the 
most painful.  He noted no fatigue, weakness, limitation of 
motion, or lack of endurance in his ankle.  The examiner 
noted that the veteran's left ankle, post-status tendonitis 
diagnosis, was symptomatic with cool weather, but he 
experienced no functional loss to pain or weakness.  Upon an 
x-ray study, the examiner diagnosed the veteran as having 
degenerative joint disease of the left ankle.  The examiner 
did not opine as to whether the veteran's current left ankle 
condition was related to service.  

Due to the in-service treatment for left ankle tendonitis and 
a current diagnosis of degenerative joint disease of the left 
ankle, the claim must be remanded for an examination to be 
scheduled and an opinion obtained as to whether the veteran's 
current left-ankle disability was related to his in service 
treatment for left ankle tendonitis.  This examination is 
also required pursuant to 38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records 
related to the veteran's right ear hearing 
loss, heart disorder and left ankle 
disability.  

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialists to determine the nature and 
etiology of the veteran's right ear 
hearing loss, heart condition and left 
ankle condition.  The veteran's claims 
folder should be made available to the 
examiners for review.  The examiners are 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  The 
examiners should then render opinions as 
to whether it is at least as likely as not 
that the veteran's current hearing loss of 
the right ear, heart condition and left 
ankle condition had their origin during 
service.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


